DETAILED ACTION
1.	The applicant’s amendment filed 08/05/2021 was received. Claims 1-3 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 05/05/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	The drawings filed on 06/24/2020 are accepted by the Examiner.	

	Claim Interpretation
5.	Claim interpretation as being interpreted under 35 U.S.C. 112(f) of claims 1-3 regarding the limitations “chuck”, “preform support surface part” and “opening support surface part” in the 05/05/2021 Office Action are rendered moot per amendments.

	
Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Tomari et al. (US 2018/0264517 A1) of claims 1-4 are withdrawn per amendments of claim 1.



Reasons for Allowance
8.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A preform coating device, comprising: 
a chuck for retaining a preform in the horizontal direction and for rotating the preform about an axis of the preform, the chuck retaining an opening of the preform, 
a conveyance part for conveying the preform by moving the rotary retention part,
a dispenser for discharging a coating solution toward the preform, 
a preform support surface part for supporting an end of a cylindrical body of the preform on a bottom side while the dispenser discharges the coating solution, and 
an opening support surface part for supporting and directly contacting an outer peripheral surface of the opening of the preform while the dispenser discharges the coating solution.” The closest prior art of record Tomari et al. (US 2018/0264517 A1), does not teach nor suggest “an opening support surface part for supporting and directly contacting an outer peripheral surface of the opening of the preform while the dispenser discharges the coating solution” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717